ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
TransAtlantic Lines                          )      ASBCA No. 61218
                                             )
Under Contract No. HTC711-09-D-0047          )

APPEARANCE FOR THE APPELLANT:                       Mr. Gudmundur Kjaemested
                                                     Vice President

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Michael J. Farr, Esq.
                                                     Trial Attorney

               ORDER OF DISMISSAL FOR FAIL URE TO PROSECUTE

        By letter dated 6 June 2017, appellant filed a notice of appeal with the Board
which was docketed on 13 June 2017. When the Board did not receive a complaint
pursuant to Board Rule 6(a), it issued an Order, dated 20 July 2017, directing appellant to
file a complaint within 21 days of the date of the Order, or immediately advise the Board
how much more time was needed and why. Appellant requested an extension of time in
which to file its complaint which was granted by the Board on 5 September 2017. The
complaint was due by 20 September 2017. The Board received no filing by that date.

       By Order dated 28 September 2017, the Board directed appellant to either file a
complaint or show cause why the appeal should not be dismissed for failure to prosecute
within 21 days of the date of the Order. Appellant received the Show Cause Order on
2 October 2017. The Board has received no response from appellant.

        Accordingly, this appeal is dismissed with prejudice under Board Rule 17 for
failure to prosecute.

       Dated: 26 October 2017




                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
                                                  I concur



 RICHARD SHACKLEFORD
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61218, Appeal ofTransAtlantic
Lines, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2